Case 4:19-cv-01751-DMR Document 26-2 Filed 07/29/19 Page 1 of 2

EXHIBIT B
Case 4:19-cv-01751-DMR Document 26-2 Filed 07/29/19 Page 2 of 2

http://www. twitlonger.com/show/n_1soorlp page 1

 

TwitLonger Adties Account

fed Jacob Appelbaum - @ioerror “118

d
S- \ £4) 6th Jurt 2016 from TwitLonger

Berlin, June 6, 2016

in the past few days, a calculated and targeted attack has been launched to spread vicious and spurious allegations
against me. Given the way these accusations have been handled, | had little choice but to resign from my position
as an advocate at the Tor Project and devote my full attention to completing my doctoral work on cryptography at
the Technical University of Eindhoven.

Vague rumors and smear campaigns against me are nothing new. As a longtime public advocate for free speech
and a secure internet, there have been plenty of attempts to undermine my work over the years.

Now, however, these unsubstantiated and unfounded attacks have become so aggressive that | feel it's necessary
to set the record straight. Not only have | been the target of a fake website in my name that has falsely accused me
of serious crimes, but | have also received death threats (including a Twitter handle entitled ‘TimeToDieJake’).

| think it’s extremely damaging to the community that these character-assassination tactics are being deployed,
especially given their ugly history of being used against fellow members of the LGBT community. It pains me to
watch the community to which I've dedicated so much of my life engage in such self-destructive behavior.
Nonetheless, | am prepared to use legal channels, if necessary, to defend my reputation from these libelous
accusations.

| want to be clear: the accusations of criminal sexual misconduct against me are entirely false.

Inevitably, there may have been moments in my professional or private life when | may have inadvertently hurt or
offended others’ feelings. Whenever | was aware of these instances, | have, and will continue to, apologize to the
friends and colleagues in question and to continually learn how to be a better person. Though the damage to my
reputation caused by these allegations alone is impossible to undo, | nonetheless take the concerns of the Tor
community seriously. To dispel any further rumors, to the best of my knowledge, the Tor network is not
‘compromised.’

I've dedicated my life as a journalist, activist, and longtime member of the Tor Project to advocating for the
transparency of public processes and to speaking out about the necessity of privacy, security, and anonymity.

These are ideals that | will continue to uphold, despite the vicious campaign that is currently being waged against
me.

* Reply - A Report Post

home about privacy api ad-free

 

ta) ROME TRS iS os { 219K followers |

TwitLonger is developed entirely by Stuart Gibson (@stuartgibson). TwitLonger is in no way associated with Twitter, but they sure do a swell
job over there O
